84589: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14694: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84589


Short Caption:IN RE: ESTATE OF CAROTHERS, JR.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - P099985Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAnna CarothersSean D. Lyttle
							(The Law Office of Sean D. Lyttle, PC)
						


AppellantApryl LyttleSean D. Lyttle
							(The Law Office of Sean D. Lyttle, PC)
						


RespondentDenise VillaretDaniel P. Kiefer
							(Lee Kiefer & Park, LLP)
						Stuart J. Taylor
							(Lee Kiefer & Park, LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


07/28/2022OverdueCertificate of Service





Docket Entries


DateTypeDescriptionPending?Document


04/21/2022Filing FeeFiling Fee due for Appeal. (SC)


04/21/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-12646




04/21/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-12650




04/21/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-12652




05/09/2022Order/DispositionalFiled Order Dismissing Appeal. To date, appellants have not paid the filing fee or otherwise responded to this court's notice. Accordingly, "This appeal is dismissed." (SC)22-14694




06/03/2022RemittiturIssued Remittitur.  (SC)22-17658




06/03/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/13/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 6, 2022. (SC)22-17658




07/21/2022MotionFiled Appellant Anna Carothers' Proper Person Motion to Accept {Late Filed Notice of Appeal}/Recall/Stay Remittitur. (SC)Y22-23017




07/21/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 7 days. (SC)22-23030





Combined Case View